Citation Nr: 1410608	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The appellant had service in the Commonwealth Army of the Philippines from February 1, 1942, to April 9, 1942, and with the recognized guerillas from October 4, 1944, to June 26, 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the appellant's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's only service was with the Commonwealth Army of the Philippines and the recognized guerrilla service; such service does not confer eligibility to the appellant for VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for legal entitlement to VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to nonservice-connected pension benefits.

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Philippine eligibility for nonservice-connected disability pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance. 

Persons who served in the Commonwealth Army of the Philippines, by contrast, are not entitled to nonservice-connected disability pension as governed by 38 C.F.R. § 3.40(c): Service is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under a recognized commissioned officer of the United States Armed Forces or of the Commonwealth Army is also included.  In other words, the law provides that nonservice-connected pension benefits are not available to Veterans of the recognized guerrilla forces or the Philippine Army.


For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) . 

Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Here, the National Personnel Records Center (NPRC) has certified that the appellant had service in the Commonwealth Army of the Philippines from February 1, 1942, to April 8, 1942, and on April 9, 1942.  The NPRC has also certified that the appellant had service with the recognized guerillas from October 4, 1944, to December 25, 1944, and from December 26, 1944, to June 26, 1945.  The law, however, specifically excludes such service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996).  The appellant is not legally entitled to nonservice-connected pension benefits.

In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that he had any other service that would render him eligible for nonservice-connected pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The Board recognizes that appellant submitted copies of a Certificate of Discharge from the Commonwealth Army of the Philippines and AGNR2 Certification from Armed Forces of the Philippines, which affirm his service in the Philippine Army.  However, none of these documents satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service in the United States Armed Forces: they are not an official document of the appropriate United States service department or NPRC.  In this case, the law is dispositive, and basic eligibility for nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


